Benham, Presiding Justice.
Appellee brought suit against appellant in the Superior Court of Fulton County, seeking legal fees pursuant to appellee’s representation of appellant. Appellant subsequently sued appellee in a Pennsylvania state court for legal malpractice. Appellee had the Pennsylvania suit removed to federal court in Pennsylvania, then obtained an injunction from the Georgia superior court which provided that appellant was “enjoined and restrained from prosecuting its pending action *845in the United States District Court, Eastern District of Pennsylvania, styled as [this case] from the date of this Order until further order of this Court.” Citing a lack of federal subject matter jurisdiction, the federal court remanded the case to the Pennsylvania state courts. Appellant then brought this appeal.
Decided January 23, 1995.
Keenan Law Firm, Don C. Keenan, David S. Bills, Duane, Morris & Heckscher, Michael M. Baylson, Robert J. Bohner, Jr., for appellant.
Michael T. Byrne, Long, Weinberg, Ansley & Wheeler, Robert G. Tanner, for appellee.
Appellant’s primary argument against the injunction is that a state court’s effort to enjoin litigation in a federal court violates the Supremacy Clause of the U. S. Constitution. Since it is conceded by all parties that the litigation is no longer pending in a federal court, the issue of the violation of the Supremacy Clause is moot.
Appellant’s secondary argument goes to the underlying issue of whether the Georgia superior court abused its discretion by imposing any restraint at all on appellant’s right to continue its litigation in another court. However, the language of the injunction was precise and specific in restraining litigation of a matter pending in a particular federal court. Thus, the injunction imposed no restraint on appellant’s right to continue litigating the matter in the state court in Pennsylvania where it was originally filed. That being so, there is no injunction in place and the question of abuse of discretion is moot as well.
Mootness is one of the grounds for dismissal of appeals provided for in OCGA § 5-6-48 (b). Since the issues raised on this appeal are all moot, dismissal is appropriate. Strickland v. Adams, 231 Ga. 729 (204 SE2d 294) (1974).

Appeal dismissed.


Benham, Fletcher, Sears, Hunstein, Carley, Thompson, JJ., and Judge Joseph B. Tucker concur. Hunt, C. J., disqualified.